235 F.2d 586
56-2 USTC  P 9778
Anne M. EVANS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15469.
United States Court of Appeals Eighth Circuit.
July 16, 1956.

Anne M. Evans, St. Louis, Mo., pro se.
Louise Foster, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Acting Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., with her on the brief), for respondent.
Before SANBORN, JOHNSEN and VOGEL, Circuit Judges.
PER CURIAM.


1
The Commissioner of Internal Revenue assessed income-tax deficiencies against petitioner for the years 1946 to 1950 inclusive, and the Tax Court upheld the deficiencies.  On consideration of the evidence in the record, the contentions of petitioner's brief, and the argument made before us, we can find no basis to declare any part of the Tax Court's decision to be clearly erroneous.  This includes the addition made, under § 293(a) of the Internal Revenue Code of 1939, 26 U.S.C.A., 'as if it were a deficiency', of 5 per cent, for negligence.  With whatever good faith petitioner may have acted, she nevertheless allowed such looseness and carelessness to exist in relation to the making of her tax returns as the Tax Court on the record before it properly could regard, if it saw fit, as amounting to negligence in tax duty, within the object of the statute.  It would serve no useful purpose in the situation for us to repeat what the Tax Court has warrantedly and adequately said.


2
Affirmed.